People v Nivol (2020 NY Slip Op 05938)





People v Nivol


2020 NY Slip Op 05938


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2017-11055
 (Ind. No. 1300/16)

[*1]The People of the State of New York, respondent,
vMcKenney Nivol, appellant.


Paul Skip Laisure, New York, NY (Hannah Kon of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and William H. Branigan of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Gene Lopez, J.), imposed August 30, 2017, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The Supreme Court's oral colloquy with respect to the defendant's waiver of his right to appeal was sufficient to establish a knowing and voluntary waiver under the totality of the circumstances (see People v Thomas, 34 NY3d 545, 565; People v Marchetti, 185 AD3d 839; cf. People v Reynolds, ___ AD3d ___, 2020 NY Slip Op 05057 [2d Dept]). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court